Title: From George Washington to Joshua Holmes, 2 December 1783
From: Washington, George
To: Holmes, Joshua


                        
                            To the Members of the volunteer Associations & other Inhabitants of the Kingdom of Ireland who have
                                lately arrived in the City of New York.
                            Gentlemen
                             2 December 1783
                        
                        The testimony of your satisfaction at the glorious termination of the late contest, and your indulgent
                            opinion of my Agency in it, afford me singular pleasure & merit my warmest acknowledgments.
                        If the Example of the Americans successfully contending in the Cause of Freedom, can be of any use to other
                            Nations; we shall have an additional Motive for rejoycing at so prosperous an Event.
                        It was not an uninteresting consideration, to learn, that the Kingdom of Ireland, by bold & manly
                            conduct had obtained redress of many of its greivances—and it is much to be wished, that the blessings of equal Liberty
                            & unrestrained Commerce may yet prevail more extensively in the Mean time, you may be assured, Gentlemen, that the
                            Hospitality & Benificence of your Countrymen, to our Brethren who have been Prisoners of War, are neither unknown,
                            or unregarded.
                        The bosom of America is open to receive not only the opulent & respectable Stranger, but the
                            oppressed & persecuted of all Nations & Religions; whom we shall wellcome to a participation of all our
                            rights & previleges, if by decency & propriety of conduct they appear to merit the enjoyment.
                        
                            Go: Washington
                        
                    